In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 20-2445
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.

GREGORY SANFORD,
                                               Defendant-Appellant.
                      ____________________

            Appeal from the United States District Court
                  for the Central District of Illinois.
            No. 12-cr-10069-JES — James E. Shadid, Judge.
                      ____________________

    SUBMITTED JANUARY 5, 2021∗ — DECIDED JANUARY 25, 2021
                   ____________________

   Before SYKES, Chief Judge, and ROVNER and BRENNAN,
Circuit Judges.


∗
  We have agreed to decide the case without oral argument because the
briefs and record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. FED. R. APP.
P. 34(a)(2)(C).
2                                                   No. 20-2445


    SYKES, Chief Judge. Gregory Sanford is serving a 15-year
sentence in federal prison for a 2014 cocaine-trafficking
conviction. He moved for compassionate release under
18 U.S.C. § 3582(c)(1)(A), citing the COVID-19 pandemic. He
did not, however, exhaust administrative remedies within
the Bureau of Prisons before filing his motion. The govern-
ment raised the exhaustion problem in the district court and
also opposed Sanford’s release request on the merits. The
judge skipped over the exhaustion question and proceeded
directly to the merits, declining to reduce Sanford’s sentence.
Sanford appealed.
    The government defends the judge’s decision on the
merits but again raises the exhaustion problem, arguing that
the exhaustion requirement in § 3582(c)(1)(A) is a mandatory
claim-processing rule and therefore must be enforced when
properly invoked. Three circuits agree and none have held
otherwise; we now join the emerging consensus. Sanford
failed to comply with the exhaustion requirement before
moving for compassionate release. The government properly
raised the exhaustion issue in the district court and here. We
therefore enforce the requirement and affirm the judgment,
though on different grounds.
                        I. Background
    In 2014 Sanford was convicted in the Central District of
Illinois of possession of cocaine with intent to distribute. The
judge imposed a sentence of 180 months in prison—
82 months below the bottom of the range recommended by
the Sentencing Guidelines. Sanford is currently housed in the
federal correctional facility in Victorville, California, and has
served roughly half of his sentence.
No. 20-2445                                                3


   On April 28, 2020, the warden at the Victorville prison
received two written requests from Sanford seeking com-
passionate release under § 3582(c)(1)(A) due to the COVID-19
pandemic. Without waiting for a response from the warden
or letting 30 days lapse without a response (as the statute
requires), Sanford filed a pro se compassionate-release
motion in the sentencing court just three days later, on
May 1. The court appointed the Federal Defender’s Office to
represent him, and counsel filed an amended motion. The
amendment focused mostly on the risks of COVID-19 for
prison populations generally. At the very end of the motion,
however, counsel stated that Sanford “suffers from several
health conditions, including stomach pain, shortness of
breath, and anxiety,” though no details were provided.
   On May 14 the warden denied Sanford’s request, ex-
plaining that § 3582(c)(1)(A) permits the Bureau of Prisons
(“BOP”) to ask the court to reduce a prisoner’s sentence for
“extraordinary and compelling” reasons, but as a medically
stable 38-year-old and considering the risks of the virus,
Sanford’s circumstances did not satisfy this standard. The
warden also explained that “[t]he BOP is taking extraordi-
nary measures” to prevent the spread of COVID-19. Finally,
the warden advised Sanford of his right to pursue an ad-
ministrative appeal and explained the process for doing so.
    Meanwhile, the government responded to Sanford’s
amended motion, making two basic points. First, the gov-
ernment noted that Sanford failed to comply with the stat-
ute’s requirement of administrative exhaustion before filing
his motion for compassionate release. The statute provides in
relevant part:
4                                                     No. 20-2445


          (c) Modification of an imposed term of
      imprisonment. The court may not modify a term of
      imprisonment once it has been imposed except
      that—
             (1) in any case—
                  (A) the court, upon motion of the
             Director of the Bureau of Prisons, or upon
             motion of the defendant after the defendant
             has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant’s behalf or
             the lapse of 30 days from the receipt of such a
             request by the warden of the defendant’s fa-
             cility, whichever is earlier, may reduce the
             term of imprisonment … after consid-
             ering the factors set forth in section
             3553(a) to the extent that they are appli-
             cable, if it finds that—
                   (i) extraordinary and compelling
                reasons warrant such a reduction … .
18 U.S.C. § 3582(c) (emphases added). The government
argued that the statutory exhaustion requirement, though
not jurisdictional, is a mandatory claim-processing rule and
must be enforced if invoked. Because Sanford had not
complied with the requirement, the government urged the
court to deny the motion for this reason alone.
   Second, the government argued against release on the
merits, noting that the Victorville prison did not have any
positive COVID-19 cases at that time and that Sanford, as a
No. 20-2445                                                  5


38-year-old with no serious medical conditions, had not
established that he was at particular risk. A generalized claim
of “stomach pain, shortness of breath, and anxiety,” the
government argued, was insufficient to satisfy the statute’s
requirement of “extraordinary and compelling reasons” for a
sentence reduction.
   In reply Sanford’s counsel noted that the warden had de-
nied Sanford’s administrative request on May 14 and urged
the court to proceed directly to the merits. The balance of
counsel’s reply amplified her earlier arguments about the
dangers of COVID-19 to all prisoners.
    The judge declined to rule on the exhaustion issue and
instead addressed Sanford’s motion on the merits, conclud-
ing that the “mere presence” of COVID-19 in prison is not an
extraordinary and compelling reason for compassionate
release. Rather, release might be appropriate when a facility
is facing a serious, uncontained COVID-19 outbreak and the
prisoner’s medical conditions place him at significant risk of
complications from the virus. Because Sanford had not
shown that he had an elevated risk for a severe case of
COVID-19, the judge declined to reduce his sentence and
denied the motion.
                         II. Analysis
    Section 3582(c)(1) establishes a default rule that the dis-
trict court “may not modify a term of imprisonment once it
has been imposed,” with a few limited exceptions. At issue
here is the so-called “compassionate release” provision,
which authorizes a sentence reduction if the court finds that
“extraordinary and compelling reasons warrant such a
reduction.” § 3582(c)(1)(A)(i).
6                                                      No. 20-2445


   Before 2018 compassionate release required a motion
from the BOP. United States v. Gunn, 980 F.3d 1178, 1179 (7th
Cir. 2020). The First Step Act of 2018 amended the statute to
permit the court to adjudicate a motion directly from the
defendant—provided, however, that the defendant must first
present his request for compassionate release to the warden
and exhaust administrative appeals (if the request is denied)
or wait ”30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.”
    We have recently held that the exhaustion requirement in
§ 3582(c)(1)(A) is an affirmative defense, not a jurisdictional
prerequisite, so the government will lose the benefit of the
defense if it fails to properly invoke it. Id. at 1181. We have
not yet directly addressed—that is, not in a published opin-
ion—whether the exhaustion requirement is a mandatory
claim-processing rule and therefore must be enforced when
properly invoked. 1 Several of our sister circuits have held
that it is. See United States v. Franco, 973 F.3d 465, 468 (5th Cir.
2020); United States v. Alam, 960 F.3d 831, 833–34 (6th Cir.
2020); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.
2020) (characterizing the statute’s exhaustion requirement as
a “glaring roadblock foreclosing compassionate release”).
   We agree. The statute plainly uses mandatory language:
the court “may not modify a term of imprisonment” on the
defendant’s own motion (as opposed to one from the BOP)
until “after the defendant has fully exhausted all administra-

1
  In a recent unpublished order, we enforced the exhaustion require-
ment as a mandatory claim-processing rule. United States v. Williams,
829 F. App’x 138, 140 (7th Cir. 2020).
No. 20-2445                                                  7


tive rights to appeal” from the warden’s denial of his request
or “the lapse of 30 days from the receipt of such a request by
the warden, whichever is earlier.” § 3582(c)(1)(A). This is the
language of “a paradigmatic mandatory claim-processing
rule.” Franco, 973 F.3d at 468.
   “If properly invoked, mandatory claim-processing rules
must be enforced … .” Hamer v. Neighborhood Hous. Servs. of
Chi., 138 S. Ct. 13, 17 (2017); see Fort Bend Cnty. v. Davis,
139 S. Ct. 1843, 1849 (2019). The government properly in-
voked Sanford’s failure to comply with § 3582(c)(1)(A)’s
exhaustion requirement, thoroughly briefing the issue in the
district court and on appeal. Though the judge passed over
the exhaustion question in favor of a ruling on the merits, a
remand for exhaustion factfinding is unnecessary because
the facts are not in dispute. Sanford filed his § 3582(c)(1)(A)
motion just three days after the warden received his request
for compassionate release, without waiting for a response
(and pursuing an administrative appeal) or the lapse of
30 days.
    That resolves this appeal. Although the parties addressed
the judge’s ruling on the merits, we do not need to reach
those arguments. Because Sanford failed to comply with the
statute’s exhaustion requirement, we affirm the denial of his
motion for compassionate release.
                                                    AFFIRMED